Name: Commission Regulation (EC) No 2489/94 of 14 October 1994 amending and correcting Regulations (EEC) No 1912/92 and (EEC) No 2254/92 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with products from the beef and veal sector
 Type: Regulation
 Subject Matter: animal product;  agricultural activity;  regions of EU Member States;  means of agricultural production
 Date Published: nan

 15 . 10 . 94 Official Journal of the European Communities No L 265/ 17 COMMISSION REGULATION (EC) No 2489/94 of 14 October 1994 amending and correcting Regulations (EEC) No 1912/92 and (EEC) No 2254/92 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with products from the beef and veal sector months on the basis of the quantities determined for the 1993/94 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 introducing specific measures for the Canary Islands concerning certain agricultural products ('), as last amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Articles 3 (4), 4 (4) and 5 (2) thereof, Whereas Regulation (EEC) No 1601 /92 provides for the establishment, for the beef and veal sector and for the period 1 July 1994 to 30 June 1995, of the quantities of the specific supply balances for the Canary Islands with beef and veal, male bovines.for fattening and pure-bred breeding animals ; Whereas the quantities of the forecast supply balances for those products were fixed by Commission Regulations (EEC) No 1912/92 (3) and (EEC) No 2254/92 (4), as last amended by Regulation (EC) No 1619/94 Q ; Whereas, pending the conclusions to be drawn for the examination of the additional information provided by the competent authorities, and in order to guarantee continuity of the specific supply arrangements, the balance laid down in Article 2 of Regulation (EEC) No 1601 /92 should be adopted for a period limited to two HAS ADOPTED THIS REGULATION : Article 1 1 . Annex I to Regulation (EEC) No 1912/92 is hereby replaced by Annex I to this Regulation . 2 . Annex I to Commission Regulation (EEC) No 2254/92 is hereby replaced by Annex II to this Regu ­ lation. 3 . Annex III to Regulation (EEC) No 1912/92 is hereby replaced by Annex III to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 October 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 October 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 13 . O OJ No L 180, 23 . 7. 1993, p. 26 . O OJ No L 192, 11 . 7. 1992, p. 31 . O OJ No L 219, 4 . 8 . 1992, p. 34 . O OJ No L 170, 5 . 7. 1994, p. 16 . No L 265/ 18 Official Journal of the European Communities 15. 10 . 94 ANNEX I ANNEX I Canary Islands : forecast supply balance for beef and veal sector products for the period 1 October to 30 September 1994 (tonnes) CN code Description Quantity 0201 Meat of bovine animals, fresh or chilled 1 833 0202 Meat of bovine animals, frozen 4 667 1602 50 Other preparations or preserves containing meat or offal of domestic bovine species 417' . ANNEX II 'ANNEX I Supply balance for the Canary Islands for male bovine animals for fattening for the period 1 October to 30 November 1994 CN code Description Number of animals(head) ex 0102 90 Bovine animals for fattening 2 000' ANNEX III ANNEX III Canary Islands : supply of pure-bred breeding bovines originating in the Community for the period 1 October to 30 November 1994 CN code Description Number of animals to be supplied Aid (ECU/head) 0102 1000 Pure-bred breeding bovines (') 716 750 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions.